—Order, Supreme Court, Bronx County (George Friedman, J.), entered March 3, 1998, which, insofar as appealed from as limited by the briefs, denied plaintiff laborers’ motion for class certification, and granted defendant employers and surety’s cross motion for summary judgment dismissing plaintiffs’ causes of action to recover Federal prevailing wages on theories of breach of contract and quantum meruit, unanimously affirmed, without costs.
Plaintiffs’ claim for breach of contract was properly rejected on the ground that no private right of action exists to enforce contracts requiring payment of Federal Davis-Bacon Act (40 USC § 276a et seq.) prevailing wages (Grochowski v Ajet Constr. Corp., 1999 US Dist LEXIS 13473, *10-11, 1999 WL 688450, *3-4 [SD NY, Sept. 2, 1999, 97 Civ 6269], citing, inter alia, Majstrovic v Maric Piping, 171 Misc 2d 429). Plaintiffs’ claim for quantum meruit was properly rejected as an indirect attempt to privately enforce the Federal prevailing wage schedules (see, Majstrovic v Maric Piping, supra, at 433-434). We have considered plaintiffs’ other arguments and find them unavailing. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.